Citation Nr: 0935224	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-34 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 14, 1982 to July 
30, 1982 and October 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
PTSD.

In July 2008, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDING OF FACT

The Veteran has been diagnosed with PTSD, which is medically 
attributed to corroborated stressors he experienced during 
his period of active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses and in this case, major depression, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  The 
Veteran's PTSD, however, is not a disability for which 
service connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences. Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran's service personnel records indicate that was 
assigned to the HHC 230th Support Battalion stationed at Camp 
Caldwell, Balad Ruz, Iraq, from February 29, 2004 to January 
1, 2005.  His military occupational specialty is listed as 
chemical operations specialist.  The Veteran's service 
personnel records, including his service separation form, 
show no awards or decorations for combat service.  Thus, the 
Veteran's reported PTSD stressors must be verified in order 
for service connection for PTSD to be warranted.

The Veteran's service treatment records are negative for any 
complaint, treatment, or diagnosis of a psychiatric 
condition.  At the time of the Veteran's January 2005 Post-
Deployment Health Assessment, the Veteran denied having seen 
anyone wounded, killed, or dead during his applicable 
deployment.  The Veteran reported that he was not in direct 
combat where he discharged his weapon, and the Veteran 
reported that he did not ever feel that he was in danger of 
being killed.

While the Veteran did not report his in-service stressors at 
the time of his January 2005 Post-Deployment Health 
Assessment, post-service private treatment records show that 
the Veteran received psychiatric treatment and was diagnosed 
with PTSD and major depression in July 2005, five months 
subsequent to separation from service.  At that time, in July 
2005, the Veteran reported his in-service stressors to 
include bombing trucks and cars and incoming fire at the 
forward operating base.  The Veteran's reported in-service 
stressors are the only stressors noted in his private 
treatment records dated from July 2005 to January 2006. 

In a statement dated in May 2005, a comrade described 
incoming enemy fire by mortar rockets and small arms at Camp 
Caldwell, and being hit by roadside bombs while distributing 
equipment and supplies in a convoy.  The comrade further 
reported that he and the Veteran witnessed the death of 
another soldier on the way to Camp Anaconda when his vehicle 
was hit by an improvised explosive device.  

In a statement dated in July 2009, another comrade submitted 
a video and a detailed description of the contents of the 
video.  The comrade reported that he and the Veteran were 
involved in a twenty or twenty-five vehicle convoy that was 
hit by a roadside bomb.  The comrade reported that the 
Veteran was in a vehicle that was behind a five-ton truck 
that took the brunt of the damage from one of the bombs.  The 
comrade reported that another soldier was killed in the same 
convoy, in one of the lead vehicles.  

Subsequent to a July 2008 Board remand, the Appeals 
Management Center (AMC) requested verification of the 
Veteran's in-service stressors from the United States Army & 
Joint Services Records Research Center (JSRRC).  The JSRRC 
responded that the available information indicated that for 
the period March 2004 through December 2004, Camp Caldwell 
sustained one instance of indirect incoming fire, without 
causalities or damage, on March 23, 2004.  The JSRRC also 
indicated that the Veteran's unit was involved in a convoy 
that encountered an improvised explosive device (IED) on 
August 27, 2004 and one service member was wounded.  
The evidence of record places the Veteran at Camp Caldwell at 
the time of the March 23, 2004 incoming fire incident.  The 
Veteran's credible statements, and those of his comrades, 
indicate that he was involved in a convoy that was hit by 
roadside bombs.  There is no evidence of record to indicate 
that the Veteran could not have been at Camp Caldwell on 
March 23, 2004 or participated in a convoy on August 27, 
2004.  Thus, the Board finds, giving the Veteran the benefit 
of the doubt, that the evidence of record verifies the 
Veteran's reported in-service stressors to include 
experiencing incoming fire at Camp Caldwell and roadside 
bombs during convoy travel.

The Veteran underwent VA psychiatric evaluation in March 
2009.  The examiner, after completing a mental status 
examination and case history, noted that the Veteran's 
reported in-service stressors at the time of the psychiatric 
evaluation were inconsistent with the stressors as reported 
by JSRRC.  The Veteran reported that subsequent to incoming 
fire at Camp Caldwell, he exited the mess hall and saw the 
dismembered bodies of several service members.  The Veteran 
also reported that at the time of one of his convoys, the 
vehicle immediately in front of him was destroyed and the 
service member inside burned to death.  The examiner also 
noted the Veteran's style of responding to the examiner's 
questions, his difficulty generating examples of particular 
symptoms, and his endorsement of some exceedingly rare 
symptoms.  The examiner concluded that based upon the 
Veteran's style and the inconsistencies of his in-service 
stressors, he could not determine an Axis I diagnosis, to 
include PTSD.   

The VA examiner, at the time of the March 2009 psychiatric 
evaluation, determined that due to the Veteran's style and 
inconsistencies, he could not determine that the Veteran had 
an acquired psychiatric condition, to include PTSD and major 
depression, related to service.  However, as discussed above, 
the Veteran's private physician reported that the Veteran had 
Axis I diagnoses of PTSD and major depression.  The private 
physician also included in his statement the Veteran's 
reported in-service stressors and determined an Axis IV 
diagnosis of Iraqi War stressors.  The private physician 
listed only the Veteran's in-service stressors and referred 
to his PTSD as "service-connected."  

Thus, the Board finds the evidence, including the above-
described private treatment records, statements of the 
Veteran's comrades, and information received from the JSRRC, 
to at least be in relative equipoise in showing that the 
Veteran has PTSD related to corroborated in-service 
stressors.   

The Veteran's diagnosis of PTSD was based on corroborated in-
service stressors.  Thus, the Board finds that service 
connection for PTSD is warranted.  All reasonable doubt has 
been resolved in favor of the claimant in making this 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


